Title: From George Washington to John Forbes, 8 October 1758
From: Washington, George
To: Forbes, John


To Genl Forbes—Commanding His Majesty’s Forces, Employd on the Ohio Expedition. 
Sir[8 October 1758]     
In consequence of your request of the Colonels, assembled at your Lodgings the 5th Instt I offer the Plans on the other side to yr Consideration. They express my thoughts on a Line of March through a Country covered with Wood, & how that Line of March may be formd, in an Instant, into an Order of Battle.
The Plan of the Line of March, and Order of Battle on the other si⟨de⟩ is Calculated for a Forced March with field pieces only unincumber’d with Waggon’s, It Represents; first a Line of March, and Secondly how that line of March may in an Instant, be thrown into an Order of Battle in the Woods.
This Plan supposes 4000 Privates, 1000 of which—(Pickd Men)—are to March in Front, in three Division’s, each Division havg a field Officer to ⟨comd⟩ it besides the Commander of the whole, and is to be in readiness to oppose the Enemy whose Attack, if the necessary precautions are observed, must always be in front.

The First Division must, as the 2d & 3d ought likewise to be sub-divided for the Captain’s; these sub-divisions to be again divided for the Subalterns and the Subalterns again for the Sergeants & Corporals, by which means every Non Commission’d Officer will have a Party to Command under the Eye of a Subaltern, as the Subalterns will have under the direction of a Captain &ca.
N.B. I shall, ’tho I believe it is unnecessary, remark here—that the Captain’s when their sub Divisions are again divided are to take commd of no particular part of it but to attend to the whole sub-division—as the Subalterns are to do with theirs; each C⟨a⟩ptain & subaltern acting as Commandant of the Division he is appointed to under the field officer visiting & encouraging all parts equally alike—keepg the Soldrs to their Duty.
This being done, the first Division is, so soon as the Van-gd is attackd (if that gives the first notice of the Enemy’s approach) to file of to the Right & left and take to Tree’s—gaining the enemies flanks and surrounding of them as describd in Plan the 2d. The Flank Guards on the Right which belong to the 2d Division are immediately to extend to the Right followd by that Division, and to form as describd in the aforesaid Plan—The Rear Grand Division is to follow the left Flankers in the same manner in order if possible to En-compass the Enemy, which being a practice different from any thing they have ever yet experienc’d from Us, I think may be accomplish’d.
What Indians we have shoud be Order’d to get round unperceived & fall upon the Enemy Rear at the same time.
The Front & Rear being thus Secur’d, their remains a body of 2500 Men to form two Brigades—on the Flanks of wch 600 Men must March for safety of them, & in such Order as to Form a Rank entire by only Marching the Captns & Subaltns Guards into the Intervals between the Serjeants Parties as may be seen by the 2 Plan.
The main body will now be reducd to 1900 Men—which shd be kept as a Corps de reserve to support any part that shall be f[oun]d w[ea]k or forc’d. The whole is Submitted to Correction with the utmost Candour by Sir Yr Most Obedt & most Hble Servt

Go: Washington

  